Title: To Thomas Jefferson from William McIntosh, 15 December 1807
From: McIntosh, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Vincennes 15th. Decr. 1807.
                        
                        At the special solicitation of the french Inhabitants of Vincennes I transmit you an attested Copy of an
                            Answer which they made to Governor Harrison on the 20th. September last. and I am authorised and requested by them to
                            acquaint you that his conduct at the Meeting which gave occasion to it, and at a Conference subsequent at which he
                            endeavored to eradicate the impressions which his Communication had left on their minds, has induced them to believe that
                            he has not done them the Justice to transmit their Answer to you, which they thereby requested.
                        Entirely occupied in the preservation and improvement of the little they possess; ignorant almost of what
                            passed beyond the limits of the Town, and never interfering in political affairs save when importuned by Intriguers, the
                            french Inhabitants of Vincennes could not fail to be surprised at being selected and called to a Meeting by the Governor,
                            in the center of the Town to hear, and express their opinions on National objects. But what was their astonishment at the
                            language, and Insinuations injurious to their character, which fell from the Governor. Their answer conveys but an
                            imperfect image of what they felt. Is it possible that their Fidelity and attachment to the United States should be
                            suspected by the general government. They are not conscious of having given occasion to it; and therefore expect from the
                            illustrious President of the United States a declaration of the sentiments entertained of them, which alone, under
                            existing circumstances will relieve them from the most painful embarrassment. I am also authorised and requested by the
                            french Inhabitants of Vincennes to renew to you the most faithful assurances of their inviolate Fidelity and attachment to
                            the United States; and of their approbation of your Administration. 
                  For and on behalf of the french Inhabitants of
                            Vincennes, I have the honor to be Sir—your most obedient and most humble Servant.
                        
                            Will: Mc.Intosh.
                        
                    